Exhibit 10.6

FIRST AMENDMENT

TO THE

UNITED COMMUNITY BANK

DIRECTORS RETIREMENT PLAN

DATED APRIL 1, 2002

THIS FIRST AMENDMENT is adopted this 18th day of December, 2008, effective as of
January 1, 2005, by UNITED COMMUNITY BANK, a federally-chartered mutual savings
bank located in Lawrenceburg, Indiana (the “Bank”).

The Bank executed the Directors Retirement Plan effective as of April 1, 2002
(the “Plan”), subsequently adopted by the Directors by execution of a Directors
Retirement Plan Joinder Agreement (the “Joinder Agreement”).

The undersigned hereby amends the Plan for the purpose of bringing the Plan into
compliance with Section 409A of the Internal Revenue Code. Therefore, the
following changes shall be made:

Subsection 1.12 of the Plan shall be deleted in its entirety and replaced by the
following:

 

1.12 “Early Retirement Benefit” means the monthly benefit payable to the
Director upon early retirement from the service of the Board prior to the
Benefit Age stated in the Director’s Joinder Agreement and subject to the terms
of Subsection 3.2.

The following Subsection 1.19a shall be added to the Plan immediately following
Subsection 1.19:

 

1.19a “Specified Employee” means a key employee (as defined in Section 416(i) of
the Code without regard to paragraph 5 thereof) of the Bank if any stock of the
Bank is publicly traded on an established securities market or otherwise, as
determined by the Administrator based on the twelve (12) month period ending
each December 31 (the “identification period”). If the Director is determined to
be a Specified Employee for an identification period, the Director shall be
treated as a Specified Employee for purposes of this Plan during the twelve
(12) month period that begins on the first day of the fourth month following the
close of the identification period.

The following Subsection 1.20a shall be added to the Plan immediately following
Subsection 1.20:

 

1.20a “Termination of Service” means the termination of the Director’s service
with the Bank for reasons other than death. Whether a Termination of Service
takes place is determined in accordance with the requirements of Code
Section 409A and related Treasury guidance or Regulations based on the facts and
circumstances surrounding the termination of the Director’s service and whether
the Bank and the Director intended for the Director to provide significant
services for the Bank following such termination.



--------------------------------------------------------------------------------

Subsection 1.21 of the Plan shall be deleted in its entirety.

Subsections 3.1 and 3.2 of the Plan shall be deleted in their entirety and
replaced by the following:

 

3.1 Retirement Benefit. If the Director is in the service of the Bank until
reaching his Benefit Age and has been in the service of the Bank for a minimum
of three (3) years under this Plan, the Director shall be entitled to the
Retirement Benefit. Such benefit shall commence on the first day of the month
following the later of the Director’s Benefit Age or Termination of Service, and
shall be payable in monthly installments throughout the Payout Period.

In the event a Director dies after commencement of the Retirement Benefit
payments but before completion of all such payments due and owing hereunder, the
Bank shall pay to the Director’s Beneficiary a continuation of the monthly
installments for the remainder of the Payout Period.

 

3.2 Early Retirement. The Director may retire from the service of the Bank and
receive an Early Retirement Benefit provided that the Director has been a
participant in the Plan for three (3) years on the date of the Director’s
retirement and that the Director has attained the age of sixty-five (65). If the
Director retires after age sixty-five (65) but before age sixty-eight (68) the
Director shall be entitled to a benefit equal to Ten Thousand Dollars ($10,000)
per year for the Payout Period. If the Director retires after age sixty-eight
(68) but before his designated Benefit Age, the Director shall be entitled to a
benefit equal to Fifteen Thousand Dollars ($15,000) per year for the Payout
Period. Such benefit shall commence on the first day of the month following
Termination of Service, and shall be payable in monthly installments throughout
the Payout Period.

In the event the Director dies prior to the commencement or completion of the
Early Retirement Benefit payments, the Director’s Beneficiary shall be entitled
to the continuation of such payments in monthly installments for the remainder
of the Payout Period commencing within thirty (30) days of the Director’s death
and shall not be entitled to the Survivor’s Benefit as set forth in Subsection
3.3 and the Director’s Joinder Agreement.

Subsection 3.3 of the Plan shall be deleted in its entirety and replaced by the
following:

 

3.3 Death Prior to Benefit Age. If the Director dies prior to attaining his
Benefit Age, has not received an Early Retirement Benefit, and is still in the
service of the Bank, the Director’s Beneficiary shall be entitled to the
Survivor’s Benefit. The Survivor’s Benefit shall commence within thirty
(30) days of the Director’s death and shall be payable in monthly installments
throughout the Payout Period.

Subsection 3.4 of the Plan shall be deleted in its entirety and replaced by the
following:

 

3.4

Voluntary or Involuntary Termination Other Than as Specified. If the Director’s
service



--------------------------------------------------------------------------------

 

with the Bank is voluntarily or involuntarily terminated prior to the attainment
of the Benefit Eligibility Date, for any reason other than for Cause, the
Director’s death, disability, or following a Change in Control, the Director (or
Beneficiary) shall be entitled to the annuitized value (using the Interest
Factor) of the vested Accrued Benefit calculated as of the date of Termination
of Service. Such benefit shall commence on the first day of the month following
Termination of Service, and shall be payable in monthly installments throughout
the Payout Period.

In the event the Director dies prior to the commencement or completion of
benefit payments hereunder, the Director’s Beneficiary shall be entitled to the
continuation of such payments in monthly installments for the remainder of the
Payout Period commencing within thirty (30) days of the Director’s death.

Subsection 3.7 of the Plan shall be deleted in its entirety and replaced by the
following:

 

3.7 Disability Benefit. Notwithstanding any other provision hereof, the Director
who has not attained his Benefit Eligibility Date shall be entitled to receive
the Disability Benefit hereunder, in any case in which it is determined by a
duly licensed physician selected by the Bank, that the Director is no longer
able, properly and satisfactorily, to perform his regular duties as a Director,
because of ill health, accident, disability or general inability due to age.
This Disability Benefit is available even if the Director has not served for
three (3) years under this Plan. If the Director’s Service is terminated
pursuant to this paragraph, the Director will begin receiving the Disability
Benefit in lieu of any benefit available under Subsection 3.4, which is not
available prior to the Director’s Benefit Eligibility Date. The Disability
Benefit shall equal the annuitized value (using the Interest Factor) of the
Director’s Accrued Benefit. Such benefit shall commence on the first day of the
month following the Director’s Termination of Service due to disability and
shall be payable in monthly installments throughout the Payout Period. In the
event the Director dies at any time after Termination of Service due to
disability but prior to the commencement or completion of all payments due and
owing hereunder, the Bank shall pay to the Director’s Beneficiary the Survivor’s
Benefit for the remainder of the Payout Period plus a lump sum payment equal to
the present value of the difference between the Survivor’s Benefit and the
Accrued Benefit payments already paid to the Director.

The following Subsections 3.11, 3.12 and 3.13 shall be added to the Plan
immediately following Subsection 3.10:

 

3.11 Restriction on Timing of Distributions. Notwithstanding any provision of
this Plan to the contrary, if the Director is considered a Specified Employee at
Termination of Service, the provisions of this Subsection 3.11 shall govern all
distributions hereunder. Benefit distributions that are made due to a
Termination of Service occurring while the Director is a Specified Employee
shall not be made during the first six (6) months following Termination of
Service, rather any distribution which would otherwise be paid to the Director
during such period shall be accumulated and paid to the Director in a lump sum
on the first day of the seventh month following the Termination of Service. All
subsequent distributions shall be paid in the manner specified.



--------------------------------------------------------------------------------

3.12 Distributions Upon Income Inclusion Under Section 409A of the Code. If any
amount is required to be included in income by the Director prior to receipt due
to a failure of this Plan to meet the requirements of Code Section 409A and
related Treasury guidance or Regulations, the Director may petition the
Administrator for a distribution of that portion of the Accrued Benefit that is
required to be included in the Director’s income. Upon the grant of such a
petition, which grant shall not be unreasonably withheld, the Bank shall
distribute to the Director immediately available funds in an amount equal to the
portion of the Accrued Benefit required to be included in income as a result of
the failure of this Plan to meet the requirements of Code Section 409A and
related Treasury guidance or Regulations, which amount shall not exceed the
Director’s unpaid Accrued Benefit. If the petition is granted, such distribution
shall be made within ninety (90) days of the date when the Director’s petition
is granted. Such a distribution shall affect and reduce the Director’s benefits
to be paid under this Plan.

 

3.13 Change in Form or Timing of Distributions. All changes in the form or
timing of distributions hereunder must comply with the following requirements.
The changes:

 

  (a) may not accelerate the time or schedule of any distribution, except as
provided in Section 409A of the Code and the regulations thereunder;

 

  (b) must, for benefits distributable under Subsections 3.1, 3.2, 3.4, 3.5 and
3.7, delay the commencement of distributions for a minimum of five (5) years
from the date the first distribution was originally scheduled to be made; and

 

  (c) must take effect not less than twelve (12) months after the election is
made.

Subsection 8.2 of the Plan shall be deleted in its entirety and replaced by the
following Subsections 8.2, 8.3 and, 8.4:

 

8.2 Claims and Procedure for Claims Other than Disability Benefits:

 

  8.2.1 Claims Procedure. Any individual (“Claimant”) who has not received
benefits under this Agreement that he or she believes should be paid shall make
a claim for such benefits as follows:

 

  8.2.1.1 Initiation – Written Claim. The Claimant initiates a claim by
submitting to the Bank a written claim for the benefits.

 

  8.2.1.2 Timing of Bank Response. The Bank shall respond to such Claimant
within ninety (90) days after receiving the claim. If the Bank determines that
special circumstances require additional time for processing the claim, the Bank
can extend the response period by an additional ninety (90) days by notifying
the Claimant in writing, prior to the end of the initial ninety (90) day period
that an additional period is required. The notice of extension must set forth
the special circumstances and the date by which the Bank expects to render its
decision.



--------------------------------------------------------------------------------

  8.2.1.3 Notice of Decision. If the Bank denies part or the entire claim, the
Bank shall notify the Claimant in writing of such denial. The Bank shall write
the notification in a manner calculated to be understood by the Claimant. The
notification shall set forth:

 

  (a) The specific reasons for the denial,

 

  (b) A reference to the specific provisions of this Agreement on which the
denial is based,

 

  (c) A description of any additional information or material necessary for the
Claimant to perfect the claim and an explanation of why it is needed,

 

  (d) An explanation of this Agreement’s review procedures and the time limits
applicable to such procedures, and

 

  (e) A statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

  8.2.2 Review Procedure. If the Bank denies part or all of the claim, the
Claimant shall have the opportunity for a full and fair review by the Bank of
the denial, as follows:

 

  8.2.2.1 Initiation – Written Request. To initiate the review, the Claimant,
within sixty (60) days after receiving the Bank’s notice of denial, must file
with the Bank a written request for review.

 

  8.2.2.2 Additional Submissions – Information Access. The Claimant shall then
have the opportunity to submit written comments, documents, records and other
information relating to the claim. The Bank shall also provide the Claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the Claimant’s claim for benefits.

 

  8.2.2.3 Considerations on Review. In considering the review, the Bank shall
take into account all materials and information the Claimant submits relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

 

  8.2.2.4 Timing of Bank Response. The Bank shall respond in writing to such
Claimant within sixty (60) days after receiving the request for review. If the
Bank determines that special circumstances require additional time for
processing the claim, the Bank can extend the response period by an additional
sixty (60) days by notifying the Claimant in writing, prior to the end of the
initial sixty (60) day period that an additional period is required. The notice
of extension must set forth the special circumstances and the date by which the
Bank expects to render its decision.



--------------------------------------------------------------------------------

  8.2.2.5 Notice of Decision. The Bank shall notify the Claimant in writing of
its decision on review. The Bank shall write the notification in a manner
calculated to be understood by the Claimant. The notification shall set forth:

 

  (a) The specific reasons for the denial,

 

  (b) A reference to the specific provisions of this Agreement, on which the
denial is based,

 

  (c) A statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits, and

 

  (d) A statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a).

 

8.3 Claims and Procedure for Disability Claims:

 

  8.3.1 Claims Procedures. Any individual (“Claimant”) who has not received
benefits under this Agreement that he or she believes should be paid shall make
a claim for such benefits as follows:

 

  8.3.2 Initiation – Written Claim. The Claimant initiates a claim by submitting
to the Bank a written claim for the benefits.

 

  8.3.2.1 Timing of Bank Response. The Bank shall notify the Claimant in writing
or electronically of any adverse determination as set out in this Section.

 

  8.3.2.2 Notice of Decision. If the Bank denies part or the entire claim, the
Bank shall notify the Claimant in writing of such denial. The Bank shall write
the notification in a manner calculated to be understood by the Claimant. The
notification shall set forth:

 

  (a) The specific reasons for the denial,

 

  (b) A reference to the specific provisions of this Agreement, on which the
denial is based,

 

  (c) A description of any additional information or material necessary for the
Claimant to perfect the claim and an explanation of why it is needed,

 

  (d) An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures,

 

  (e) A statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review,



--------------------------------------------------------------------------------

  (f) Any internal rule, guideline, protocol, or other similar criterion relied
upon in making the adverse determination, or a statement that such a rule,
guideline, protocol, or other similar criterion was relied upon in making the
adverse determination and that the Claimant can request and receive free of
charge a copy of such rule, guideline, protocol or other criterion from the
Bank, and

 

  (g) If the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
this Agreement to the Claimant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request.

 

  8.3.2.3 Timing of Notice of Denial/Extensions. The Bank shall notify the
Claimant of denial of benefits in writing or electronically not later than
forty-five (45) days after receipt of the claim by the Bank. The Bank may elect
to extend notification by two thirty (30) day periods subject to the following
requirements:

 

  (a) For the first thirty (30) day extension, the Bank shall notify the
Claimant (1) of the necessity of the extension and the factors beyond the Bank’s
control requiring an extension; (2) prior to the end of the initial forty-five
(45) day period; and (3) of the date by which the Bank expects to render a
decision.

 

  (b) If the Bank determines that a second thirty (30) day extension is
necessary based on factors beyond the Bank’s control, the Bank shall follow the
same procedure in (a) above, with the exception that the notification must be
provided to the Claimant before the end of the first thirty (30) day extension
period.

 

  (c) For any extension provided under this section, the Notice of Extension
shall specifically explain the standards upon which entitlement to a benefit is
based, the unresolved issues that prevent a decision on the claim, and the
additional information needed to resolve those issues. The Claimant shall be
afforded forty-five (45) days within which to provide the specified information.

 

  8.3.3 Review Procedures – Denial of Benefits. If the Bank denies part or all
of the claim, the Claimant shall have the opportunity for a full and fair review
by the Bank of the denial, as follows:

 

  8.3.3.1 Initiation of Appeal. Within one hundred eighty (180) days following
notice of denial of benefits, the Claimant shall initiate an appeal by
submitting a written notice of appeal to Bank.

 

  8.3.3.2

Submissions on Appeal – Information Access. The Claimant shall be allowed to
provide written comments, documents, records, and other information relating to
the claim for benefits. The Bank shall provide to the Claimant, upon



--------------------------------------------------------------------------------

 

request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant (as defined in applicable ERISA
regulations) to the Claimant’s claim for benefits.

 

  8.3.3.3 Additional Bank Responsibilities on Appeal. On appeal, the Bank shall:

 

  (a) Take into account all materials and information the Claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination;

 

  (b) Provide for a review that does not afford deference to the initial adverse
benefit determination and that is conducted by an appropriate named fiduciary of
the Bank who is neither the individual who made the adverse benefit
determination that is the subject of the appeal, nor the subordinate of such
individual;

 

  (c) In deciding an appeal of any adverse benefit determination that is based
in whole or in part on a medical judgment, including determinations with regard
to whether a particular treatment, drug, or other item is experimental,
investigational, or not medically necessary or appropriate, consult with a
health care professional who has appropriate training and experience in the
field of medicine involved in the medical judgment;

 

  (d) Identify medical or vocational experts whose advise was obtained on behalf
of the Bank in connection with a Claimant’s adverse benefit determination,
without regard to whether the advice was relied upon in making the benefit
determination; and

 

  (e) Ensure that the health care professional engaged for purposes of a
consultation under subsection (c) above shall be an individual who was neither
an individual who was consulted in connection with the adverse benefit
determination that is the subject of the appeal, nor the subordinate of any such
individual.

 

  8.3.3.4 Timing of Notification of Benefit Denial – Appeal Denial. The Bank
shall notify the Claimant not later than forty-five (45) days after receipt of
the Claimant’s request for review by the Bank, unless the Bank determines that
special circumstances require an extension of time for processing the claim. If
the Bank determines that an extension is required, written notice of such shall
be furnished to the Claimant prior to the termination of the initial forty-five
(45) day period, and such extension shall not exceed forty-five (45) days. The
Bank shall indicate the special circumstances requiring an extension of time and
the date by which the Bank expects to render the determination on review.

 

  8.3.3.5 Content of Notification of Benefit Denial. The Bank shall provide the
Claimant with a notice calculated to be understood by the Claimant, which shall
contain:

 

  (a) The specific reason or reasons for the adverse determination;



--------------------------------------------------------------------------------

  (b) Reference to the specific plan provisions on which the benefit
determination is based;

 

  (c) A statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of all documents, records, and
other relevant information (as defined in applicable ERISA regulations);

 

  (d) A statement of the Claimant’s right to bring an action under ERISA
Section 502(a);

 

  (e) Any internal rule, guideline, protocol, or other similar criterion relied
upon in making the adverse determination, or a statement that such a rule,
guideline, protocol, or other similar criterion was relied upon in making the
adverse determination and that the Claimant can request and receive free of
charge a copy of such rule, guideline, protocol or other criterion from the
Bank;

 

  (f) If the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
this Agreement to the Claimant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request; and

 

  (g) The following statement: “You and your Bank may have other voluntary
alternative dispute resolution options such as mediation. One way to find out
what may be available is to contact your local U.S. Department of Labor Office
and your state insurance regulatory agency.”

 

8.4 Arbitration. If Claimants continue to dispute the benefit denial based upon
completed performance of this Plan and the Joinder Agreement or the meaning and
effect of the terms and conditions thereof, then Claimants may submit the
dispute to mediation, administered by the American Arbitration Association
(“AAA”) (or a mediator selected by the parties) in accordance with the AAA’s
Commercial Mediation Rules. If mediation is not successful in resolving the
dispute, it shall be settled by arbitration administered by the AAA under its
commercial Arbitration Rules, and judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof.

Section X of the Plan shall be deleted in its entirety and replaced by the
following:

SECTION X

AMENDMENTS AND TERMINATION

 

10.1 Amendments. This Plan may be amended only by a written agreement signed by
the Bank and the Director, and such mutual consent shall be required even if the
Director is no longer in the service of the Bank. However, the Bank may
unilaterally amend this Plan to conform with written directives to the Bank from
its auditors or banking regulators or to comply with legislative changes or tax
law, including without limitation Section 409A of the Code and any and all
Treasury regulations and guidance promulgated thereunder.



--------------------------------------------------------------------------------

10.2 Plan Termination Generally. This Plan may be terminated only by a written
agreement signed by the Bank and the Director, and such mutual consent shall be
required even if the Director is no longer in the service of the Bank. The
benefit hereunder shall be the Accrued Benefit as of the date the Agreement is
terminated. Except as provided in Subsection 10.3, the termination of this Plan
shall not cause a distribution of benefits under this Plan. Rather, after such
termination benefit distributions will be made at the earliest distribution
event permitted under Section III.

 

10.3 Plan Terminations Under Section 409A. Notwithstanding anything to the
contrary in Subsection 10.2, if this Plan terminates in the following
circumstances:

 

  (a) Within thirty (30) days before or twelve (12) months after a change in the
ownership or effective control of the Bank, or in the ownership of a substantial
portion of the assets of the Bank as described in Section 409A(a)(2)(A)(v) of
the Code, provided that all distributions are made no later than twelve
(12) months following such termination of the Plan and further provided that
all the Bank’s arrangements which are substantially similar to the Plan are
terminated so the Director and all participants in the similar arrangements are
required to receive all amounts of compensation deferred under the terminated
arrangements within twelve (12) months of the termination of the arrangements;

 

  (b) Upon the Bank’s dissolution or with the approval of a bankruptcy court
provided that the amounts deferred under the Plan are included in the Director’s
gross income in the latest of (i) the calendar year in which the Plan
terminates; (ii) the calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or (iii) the first calendar year in which the
distribution is administratively practical; or

 

  (c) Upon the Bank’s termination of this and all other arrangements that would
be aggregated with this Agreement pursuant to Treasury Regulations
Section 1.409A-1(c) if the Director participated in such arrangements (“Similar
Arrangements”), provided that (i) the termination and liquidation does not occur
proximate to a downturn in the financial health of the Bank, (ii) all
termination distributions are made no earlier than twelve (12) months and no
later than twenty-four (24) months following such termination, and (iii) the
Bank does not adopt any new arrangement that would be a Similar Arrangement for
a minimum of three (3) years following the date the Bank takes all necessary
action to irrevocably terminate and liquidate the Agreement;

the Bank may distribute the Accrued Benefit, determined as of the date of the
termination of the Plan, to the Director in a lump sum subject to the above
terms.

The following Subsections 11.3 and 11.4 shall be added to the Plan immediately
following Subsection 11.2.

 

11.3

Trust Funding. Pursuant to requirements under the Pension Protection Act of
2006, the



--------------------------------------------------------------------------------

 

Bank shall not make contributions to the rabbi trust during any restricted
period for purposes of paying deferred compensation of an applicable covered
employee under a nonqualified deferred compensation plan of the Bank, or its
affiliates, if the contribution would be treated as property transferred in
connection with the performance of services under Internal Revenue Code
Section 83, as provided in Internal Revenue Code Section 409A(b)(3).

 

11.4 Compliance with Section 409A. This Plan shall at all times be administered
and the provisions of this Plan shall be interpreted consistent with the
requirements of Section 409A of the Code and any and all regulations thereunder,
including such regulations as may be promulgated after the Effective Date of
this Plan.

IN WITNESS OF THE ABOVE, the Bank hereby executes this First Amendment.

 

Directors:     United Community Bank

/s/ Robert J. Ewbank

    By  

/s/ William F. Ritzmann

/s/ Jerry W. Hacker

    Title  

President

/s/ Anthony C. Meyer

     

/s/ Eugene B. Seitz, II

     

/s/ G. Michael Seitz

     

/s/ Richard C. Strzynski

     

/s/ Ralph B. Sprecher

     